         Case 1:20-cr-00094-SWS Document 1-1 Filed 06/02/20 Page 1 of 16



                        U.S. District Court
                  District of Montana (Billings)
  CRIMINAL DOCKET FOR CASE #: 1:17−cr−00120−SPW All Defendants

Case title: USA v. Mills                                 Date Filed: 10/23/2017
                                                         Date Terminated: 11/02/2018

Assigned to: Judge Susan P. Watters

Defendant (1)
Donald Friedlich Mills, III           represented by Federal Defender David A. Merchant
TERMINATED: 11/02/2018                               FEDERAL DEFENDERS OF MONTANA −
                                                     BILLINGS
                                                     2702 Montana Avenue, Suite 101
                                                     Billings, MT 59101−2372
                                                     Email: Judy_Fisher@fd.org
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED
                                                     Designation: Public Defender or Community
                                                     Defender Appointment

Pending Counts                                      Disposition
                                                    DFT IS SENTENCED ON COUNTS 1−2 IN
18:1365A.F TAMPERING WITH
                                                    THE INDICTMENT TO 5 YEARS
CONSUMER PRODUCTS
                                                    PROBATION. Fine waived; special assessment
(1)
                                                    200.00.
21:843A=CP.F ACQUIRING
                                                    DFT IS SENTENCED ON COUNTS 1−2 IN
FENTANYL BY
                                                    THE INDICTMENT TO 5 YEARS
MISREPRESENTATION, FRAUD,
                                                    PROBATION. Fine waived; special assessment
FORGERY AND DECEPTION
                                                    200.00.
(2)

Highest Offense Level (Opening)
Felony

Terminated Counts                                   Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                          Disposition
None
            Case 1:20-cr-00094-SWS Document 1-1 Filed 06/02/20 Page 2 of 16




Plaintiff
USA                                               represented by Thomas Godfrey
                                                                 U.S. ATTORNEY'S OFFICE −
                                                                 BILLINGS
                                                                 2601 2nd Avenue North, Ste 3200
                                                                 Billings, MT 59101
                                                                 406−247−4631
                                                                 Fax: 406−657−6989
                                                                 Email: Thomas.Godfrey@usdoj.gov
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED
                                                                 Designation: Retained

 Date Filed       #   Page Docket Text
 10/23/2017       1         SEALED INDICTMENT as to Donald Friedlich Mills, III (1) count(s) 1, 2.
                            (JEC) (Entered: 10/24/2017)
 10/23/2017       2      7 Redacted Indictment as to Donald Friedlich Mills, III. (JEC) (Entered:
                           10/24/2017)
 10/23/2017       3         Criminal Cover Sheet filed by USA as to Donald Friedlich Mills, III. (JEC)
                            (Entered: 10/24/2017)
 10/23/2017                 Judge not added at case opening.Judge update in case as to Donald Friedlich
                            Mills, III. Judge Susan P. Watters added. (CDH) (Entered: 11/01/2017)
 11/03/2017                 Arrest of Donald Friedlich Mills, III (JDR) (Entered: 11/03/2017)
 11/03/2017                 Set Hearing as to Donald Friedlich Mills, III. Arraignment set for 11/7/2017 at
                            02:00 PM in Billings, MT before Magistrate Judge Timothy J. Cavan. (JDR)
                            (Entered: 11/03/2017)
 11/07/2017                 Case unsealed as to Donald Friedlich Mills, III (JDR) (Entered: 11/07/2017)
 11/07/2017       5         Arrest Warrant Returned Executed in case as to Donald Friedlich Mills, III.
                            (EMH) (Entered: 11/07/2017)
 11/07/2017       6         MINUTE ENTRY for proceedings held before Magistrate Judge Timothy J.
                            Cavan: Initial Appearance and Arraignment as to Donald Friedlich Mills III (1)
                            Count 1,2 held on 11/7/2017. FD Steven Babcock appearing w/in−custody deft;
                            AUSA Thomas Godfrey appearing for govt. Deft ATN. Deft files a financial
                            affidavit and the Court appoints FD David Merchant. Deft waives reading of the
                            charges and is advised of the max penalties possible. Not Guilty Plea entered by
                            Donald Friedlich Mills III (1) Count 1,2. The USA concurs with USPO recs for
                            release. Deft is released on his own recognizance subject to standard and special
                            conditions. Hearing commenced at 2:07 p.m. and concluded at 2:15 p.m. (Court
                            Reporter FTR Gold) (USPO: Marcie Zink), (Law Clerk: J. Harkins), (Hearing
                            held in Billings − BHC) (JDR) (Entered: 11/07/2017)
 11/07/2017       7         CJA 23 Financial Affidavit by Donald Friedlich Mills, III (JDR) (Entered:
                            11/07/2017)
      Case 1:20-cr-00094-SWS Document 1-1 Filed 06/02/20 Page 3 of 16



11/07/2017    8    ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Donald
                   Friedlich Mills, III, Reimbursement information: Defendant is not required to
                   reimburse the Court. Signed by Magistrate Judge Timothy J. Cavan on
                   11/7/2017. (JDR) (Entered: 11/07/2017)
11/07/2017    9    ORDER Setting Conditions of Release as to Donald Friedlich Mills, III. Signed
                   by Magistrate Judge Timothy J. Cavan on 11/7/2017. (JDR) (Entered:
                   11/07/2017)
11/08/2017   11    SCHEDULING ORDER as to Donald Friedlich Mills, III. Discovery due by
                   11/13/2017. Motions due by 11/27/2017. Motion Change of Plea due by
                   12/29/2017. Pretrial Conference set for 1/8/2018 at 08:30 AM in Billings, MT
                   before Judge Susan P. Watters. Jury Trial set for 1/8/2018 at 09:00 AM in
                   Billings, MT before Judge Susan P. Watters. Signed by Judge Susan P. Watters
                   on 11/8/2017. (EMH) (Entered: 11/08/2017)
11/08/2017   12    NOTICE OF TRIAL DAYS by USA as to Donald Friedlich Mills, III. Number
                   of Trial Days: 2 (Godfrey, Thomas) (Entered: 11/08/2017)
11/08/2017   13    Notice of Discovery Request by Donald Friedlich Mills, III (Merchant, David)
                   (Entered: 11/08/2017)
12/26/2017   14    Unopposed MOTION to Continue Trial by Donald Friedlich Mills, III.
                   (Attachments: # 1 Text of Proposed Order) (Merchant, David) (Entered:
                   12/26/2017)
12/26/2017   15    ORDER granting 14 Motion to Continue as to Donald Friedlich Mills III (1).
                   Motions due by 1/19/2018. Plea Agreement due by 2/23/2018. Jury Trial set for
                   3/5/2018 at 09:00 AM in Billings, MT before Judge Susan P. Watters. Pretrial
                   Conference set for 3/5/2018 at 08:30 AM in Billings, MT before Judge Susan P.
                   Watters. Signed by Judge Susan P. Watters on 12/26/2017. (JEC) (Entered:
                   12/26/2017)
02/20/2018   16    Second MOTION to Continue Trial by Donald Friedlich Mills, III.
                   (Attachments: # 1 Text of Proposed Order) (Merchant, David) (Entered:
                   02/20/2018)
02/21/2018   17    ORDER RESETTING TRIAL AND PRETRIAL DEADLINES. Order granting
                   16 Second MOTION to Continue Trial filed by Donald Friedlich Mills, III. IT
                   IS HEREBY ORDERED that the Jury Trial set for 3/5/2018 is VACATED and
                   RESET for 5/7/2018 at 09:00 AM in Billings, MT before Judge Susan P.
                   Watters. Pretrial Conference set for 5/7/2018 at 08:30 AM in Billings, MT
                   before Judge Susan P. Watters. Motions due by 3/23/2018. Motion Change of
                   Plea due by 4/27/2018. Signed by Judge Susan P. Watters on 2/20/2018. (EMH)
                   (Entered: 02/21/2018)
04/27/2018   18    MOTION TO CHANGE PLEA by Donald Friedlich Mills, III. (Attachments: #
                   1 Text of Proposed Order) (Merchant, David) (Entered: 04/27/2018)
04/27/2018   19    ORDER VACATING TRIAL AND SETTING A CHANGE OF PLEA
                   HEARING as to Donald Friedlich Mills, III ( Change of Plea Hearing set for
                   5/8/2018 at 09:30 AM in Billings, MT before Judge Susan P. Watters.) Signed
                   by Judge Susan P. Watters on 4/27/2018. (AMC) (Entered: 04/27/2018)
04/30/2018   20    OFFER OF PROOF as to Donald Friedlich Mills, III (Godfrey, Thomas)
                   (Entered: 04/30/2018)
      Case 1:20-cr-00094-SWS Document 1-1 Filed 06/02/20 Page 4 of 16



05/01/2018   21    Unopposed MOTION to Continue Change of Plea Hearing by Donald Friedlich
                   Mills, III. (Attachments: # 1 Text of Proposed Order) (Merchant, David)
                   (Entered: 05/01/2018)
05/01/2018   22    ORDER REFERRING CASE to Magistrate Judge Timothy J. Cavan as to
                   Donald Friedlich Mills, III for purposes of scheduling and conducting the
                   change of plea hearing. The change of plea hearing set for 5/8/2018 before
                   Judge Susan P. Watters is VACATED. Motions referred to Timothy J. Cavan.
                   Signed by Judge Susan P. Watters on 5/1/2018. (TJC chambers notified) (EMH)
                   (Entered: 05/01/2018)
05/01/2018   23    Order Setting as to Donald Friedlich Mills, III Change of Plea Hearing set for
                   5/17/2018 at 03:00 PM in Billings, MT before Magistrate Judge Timothy J.
                   Cavan. Signed by Magistrate Judge Timothy J. Cavan on 5/1/2018. (AEC)
                   (Entered: 05/01/2018)
05/14/2018   24    Unopposed MOTION to Continue Change of Plea Hearing by Donald Friedlich
                   Mills, III. Motions referred to Timothy J. Cavan. (Attachments: # 1 Text of
                   Proposed Order) (Merchant, David) (Entered: 05/14/2018)
05/14/2018   25    ORDER granting 24 Motion to Continue as to Donald Friedlich Mills III (1).
                   CHANGE OF PLEA Hearing set for 5/17/2018 is VACATED and
                   RESCHEDULED for 5/22/2018 at 02:30 PM in Billings, MT before Magistrate
                   Judge Timothy J. Cavan. Signed by Magistrate Judge Timothy J. Cavan on
                   5/14/2018. (JDR) (Entered: 05/14/2018)
05/22/2018   26    CONSENT TO proceed before a Magistrate Judge for a Guilty Plea as to
                   Donald Friedlich Mills, III (AEC) (Entered: 05/22/2018)
05/22/2018   27    MINUTE ENTRY for proceedings held before Magistrate Judge Timothy J.
                   Cavan: CHANGE OF PLEA HEARING as to Donald Friedlich Mills, III held
                   on 5/22/2018.Defendant is present and is in custody, appearing with FD David
                   Merchant; attorney Thomas Godfrey is present for the USA. Ally Guldborg in
                   attendance with the USPO. Deft is advised of his right to proceed before Judge
                   Watters. Deft consents to proceed before Judge Cavan. A Rule 11 consent is
                   executed and filed. No PA. Defense counsel concurs. Deft is administered the
                   oath. Deft states full name. Deft answers the usual questions by the Court. Deft
                   has reviewed the Indictment and Offer of Proof with counsel. Deft is satisfied
                   with counsel. Deft is advised of his rights, rights waived and lost, and max
                   penalties. Deft acknowledges the guilty plea is voluntary with no threats or
                   coercion. Deft is aware of the use of sentencing guideline factors and
                   consideration of 18 USC 3553(a) factors.Deft is informed of his rights to a
                   waiver of appeal rights, waiver by guilty plea, loss of certain federal benefits
                   and rights as a citizen, and rights to a jury trial. The USA reads the elements
                   and offer of proof into the record. Deft counsel clarifies a portion of the offer of
                   proof. Defendant states his guilt. The Court finds the deft competently and
                   intelligently participated today, understands, is acting voluntarily, and that there
                   is a factual basis for the plea. The deft enters a GUILTY plea to Count 1 and 2
                   of the INDICTMENT. The Court will recommend that Judge Watters accept the
                   guilty plea. Deft is advised of the 14 day objection deadline. Deft is advised of
                   the PSR procedure. Defendant continued previous release on conditions.
                   Hearing commenced at 2:40 PM and concluded at 3:06 PM (Court Reporter
                   Becky Sabo) (USPO: Ally Guldborg), (Law Clerk: J. Harkins), (Hearing held in
                   BHC−Billings) (AEC) (Entered: 05/22/2018)
      Case 1:20-cr-00094-SWS Document 1-1 Filed 06/02/20 Page 5 of 16



05/22/2018   28      FINDINGS AND RECOMMENDATIONS on Plea of Guilty as to Donald
                     Friedlich Mills, III. Signed by Magistrate Judge Timothy J. Cavan on
                     5/22/2018. (JDR) (Entered: 05/22/2018)
06/06/2018   29      ORDER SETTING SENTENCING as to Donald Friedlich Mills, III. IT IS
                     HEREBY ORDERED that Judge Cavan's 28 Findings and Recommendations
                     on Guilty Plea, are ADOPTED IN FULL. Therefore, IT IS HEREBY
                     ORDERED that Sentencing is set for 10/4/2018 at 09:30 AM in Billings, MT
                     before Judge Susan P. Watters. Signed by Judge Susan P. Watters on 6/6/2018.
                     (EMH) (Entered: 06/06/2018)
09/18/2018   30      SENTENCING MEMORANDUM by USA as to Donald Friedlich Mills, III
                     (Godfrey, Thomas) (Entered: 09/18/2018)
09/20/2018   31      Unopposed MOTION to Continue Sentencing Hearing by Donald Friedlich
                     Mills, III. (Attachments: # 1 Text of Proposed Order) (Merchant, David)
                     (Entered: 09/20/2018)
09/24/2018   32      ORDER granting 31 Motion to Continue Sentencing as to Donald Friedlich
                     Mills III (1). Sentencing RESET for 11/2/2018 at 10:30 AM in Billings, MT
                     before Judge Susan P. Watters. Signed by Judge Susan P. Watters on 9/24/2018.
                     (EMH) (Entered: 09/24/2018)
10/29/2018   33      NOTICE of Filing Exhibits by Donald Friedlich Mills, III (Attachments: # 1
                     Exhibit Sentencing Support Letters) (Merchant, David) (Entered: 10/29/2018)
11/01/2018   34      NOTICE of Filing Exhibits by Donald Friedlich Mills, III (Attachments: # 1
                     Exhibit Sentencing Support Exhibits) (Merchant, David) (Entered: 11/01/2018)
11/02/2018   35      MINUTE ENTRY for proceedings held before Judge Susan P. Watters:
                     SENTENCING held on 11/2/2018 for Donald Friedlich Mills, III. Dft present
                     and in custody with Federal Defender David Merchant; AUSA Thomas
                     Godfrey. PSR received/reviewed by Govt; no objections and moves for a two
                     level decrease; Judge GRANTS. PSR received/reviewed by Defense; no
                     objections. Judge will adopt PSR without objections; no plea agreement. Court
                     reviews statutory and guideline calculations. Arguments made. Court reviews
                     3553(a) factors. DFT IS SENTENCED ON COUNTS 1−2 IN THE
                     INDICTMENT TO 5 YEARS PROBATION. Fine waived; special assessment
                     200.00. Dft is advised of his right to appeal. Hearing commenced at 10:32 am
                     and concluded at 11:20 am Presentence Report due by 11/9/2018. (Court
                     Reporter Becky Sabo) (USPO: Ally Guldborg), (Law Clerk: J. Wolff), (Hearing
                     held in Billings−SMC) (AMC) (Entered: 11/02/2018)
11/02/2018   36      PRESENTENCE INVESTIGATION REPORT (Sealed) as to Donald Friedlich
                     Mills, III (AMC) (Entered: 11/02/2018)
11/02/2018   37   10 JUDGMENT as to Donald Friedlich Mills, III (1), Count(s) 1, 2, DFT IS
                     SENTENCED ON COUNTS 1−2 IN THE INDICTMENT TO 5 YEARS
                     PROBATION. Fine waived; special assessment 200.00. Signed by Judge Susan
                     P. Watters on 11/2/2018. (Original with SORs to USPO) (AMC) (Entered:
                     11/02/2018)
11/02/2018   38      STATEMENT OF REASONS as to Donald Friedlich Mills, III re 37 Judgment.
                     Signed by Judge Susan P. Watters on 11/2/2018. (sealed emailed to both
                     counsel) (AMC) (Entered: 11/02/2018)
      Case 1:20-cr-00094-SWS Document 1-1 Filed 06/02/20 Page 6 of 16



05/27/2020   39    Remark as to Donald Friedlich Mills, III: Signed copy of transfer order to
                   USPO for processing with receiving district. (EMH) (Entered: 05/27/2020)
05/29/2020   40    Probation/Supervised Release Jurisdiction Transferred to District of Wyoming
                   as to Donald Friedlich Mills, III Transmitted Transfer of Jurisdiction letter and
                   financial record to receiving district. (EMH) (Entered: 05/29/2020)
Case 1:20-cr-00094-SWS Document 1-1 Filed 06/02/20 Page 7 of 16
 Case 1:17-cr-00120-SPW Document 2 Filed 10/23/17 Page 1 of 3
Case 1:20-cr-00094-SWS Document 1-1 Filed 06/02/20 Page 8 of 16
 Case 1:17-cr-00120-SPW Document 2 Filed 10/23/17 Page 2 of 3
Case 1:20-cr-00094-SWS Document 1-1 Filed 06/02/20 Page 9 of 16
 Case 1:17-cr-00120-SPW Document 2 Filed 10/23/17 Page 3 of 3




                           Foreperson signature redacted. Original document filed under seal.
Case 1:20-cr-00094-SWS Document 1-1 Filed 06/02/20 Page 10 of 16
 Case 1:17-cr-00120-SPW Document 37 Filed 11/02/18 Page 1 of 7
Case 1:20-cr-00094-SWS Document 1-1 Filed 06/02/20 Page 11 of 16
 Case 1:17-cr-00120-SPW Document 37 Filed 11/02/18 Page 2 of 7
Case 1:20-cr-00094-SWS Document 1-1 Filed 06/02/20 Page 12 of 16
 Case 1:17-cr-00120-SPW Document 37 Filed 11/02/18 Page 3 of 7
Case 1:20-cr-00094-SWS Document 1-1 Filed 06/02/20 Page 13 of 16
 Case 1:17-cr-00120-SPW Document 37 Filed 11/02/18 Page 4 of 7
Case 1:20-cr-00094-SWS Document 1-1 Filed 06/02/20 Page 14 of 16
 Case 1:17-cr-00120-SPW Document 37 Filed 11/02/18 Page 5 of 7
Case 1:20-cr-00094-SWS Document 1-1 Filed 06/02/20 Page 15 of 16
 Case 1:17-cr-00120-SPW Document 37 Filed 11/02/18 Page 6 of 7
Case 1:20-cr-00094-SWS Document 1-1 Filed 06/02/20 Page 16 of 16
 Case 1:17-cr-00120-SPW Document 37 Filed 11/02/18 Page 7 of 7
